By the Cowrt.

Emmett, C. J.
The assignee of a judgment takes subject to all equities existing at the time, between the judgment debtor and the assignor. Brisbin therefore, occupies the same position towards Newhall, so far as the object of this action is concerned, as did Kingsley at the time of the assignment, and this too, whether he had notice of the judgment which Newhall holds against Kingsley or not. We think however that he could not well claim to be an innocent purchaser of Kingsley’s judgments. It appears by the record that he knew of Newhall’s judgment, and that Newhall and Kingsley had entered into 'an arrangement by which it was agreed that Kingsley should set off the amount of the judgments against so much of the judgment which Newhall had against him, and Newhall was to credit the amount on his judgment. He claims however that this arrangement was never in fact completed, because Newhall neglected to sign the agreement, and did not credit the amount on his judgment, but afterwards issued an execution thereon for the full *277amount. It is apparent from tills that Brisbin must have known that Newhall had a judgment against Kingsley for a sum greater than the amount of Kingsley’s judgments against Newhall. And knowing this he knew the main fact upon which Newhall predicates his claim to relief in this action.
It was the right of Newhall to have his judgment set off against the judgments which Kingsley had against him, and the answer showed that the assignment to Brisbin was after this right had accrued. The Court very properly sustained the demurrer which the plaintiffs interposed.
The judgment is affirmed.